TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2015



                                     NO. 03-15-00308-CV


                                   Timothy Onkst, Appellant

                                                  v.

                                   Jennifer Onkst, Appellee




          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                               DISMISSED




This is an appeal from the orders signed by the district court in a suit affecting the parent-child

relationship.   Having reviewed the record, it appears that the appeal should be dismissed.

Therefore, the Court dismisses the appeal. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.